Appeal from a judgment of the Ontario County Court (James R. Harvey, J.), rendered October 22, 2003. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree, grand larceny in the fourth degree, robbery in the third degree and criminal mischief in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v McGovern, 265 AD2d 881 [1999], lv denied 94 NY2d 882 [2000]). Present—Green, J.E, Gorski, Martoche, Smith and Hayes, JJ.